OPINION — AG — (1) THE COUNTY COMMISSIONERS MAY NOT MAINTAIN THE ROADS AND STREETS WITHIN THE CORPORATE LIMITS OF A CITY OR TOWN EXCEPT TO THE ENTENT THAT SUCH ROADS OR STREETS CONSTITUTE A CONTINUATION OF THE COUNTY HIGHWAY SYSTEM, AND THEN ONLY IN ACCORDANCE WITH THE RELEVANT STATUTORY PROVISIONS. (2) THE COUNTY COMMISSIONERS CANNOT LAWFULLY USE THE FUNDS APPROPRIATED TO THE COUNTIES BY THE FOREGOING STATUTE TO CONSTRUCT OR MAINTAIN STREETS OF A MUNICIPALITY. THE COUNTY COMMISSIONERS MAY, HOWEVER, BY AGREEMENT WITH THE GOVERNING BODY OF A MUNICIPALITY, PERFORM SUCH SERVICE IF THE MUNICIPALITY APPROPRIATES ITS OWN FUNDS FOR THE PURPOSE. CITE: OPINION NO. 63-159, 11 Ohio St. 1965 Supp., 482 [11-482] (JOSEPH MUSKRAT)